DETAILED ACTION
Claims 6-25 are pending in the instant application, Applicant not amending any claims. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 6-25 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 6 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 6 by:
determining... an initial selling price for the product;

generating... a pricing index based on information from a seller of the product

calculating... a unique selling price for the customer based on the one or more pricing subsidies, the price index, and the initial selling price

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining a price for a specific customer of a good or service. Thus, claim 6 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 6 by:
receiving... a request from a customer device, the request identifying a product selected by the customer for purchase

determining... information associated with the product based on the request

determining... personal identifying information of the customer

receiving... one or more pricing subsidies available to the customer from an entity different from the seller, wherein the one or more pricing subsidiaries are determined based on the personal identifying information and the information associated with the product

sending a response to the customer... including the unique selling price.

These steps are abstract in nature because they are directed towards the commercial interactions associated with determining the price for a good or service based on customer information. Thus, claim 6 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 6 by:
receiving... a request from a customer... the request identifying a product selected by the customer for purchase

determining... information associated with the product based on the request

determining... an initial selling price for the product

determining... personal identifying information of the customer

calculating... a unique selling price for the customer based on the one or more pricing subsidies, the price index, and the initial selling price

sending a response to the customer... including the unique selling price.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating pricing for a good or service based on customer information. Thus, claim 6 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.
The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 6 are:
at one or more computing devices,

the customer device

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 6 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 6 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
payment system, a cloud system, a point of sale system, a point of purchase system, a transaction system, or combinations thereof.

non-transitory processor-readable medium

As these additional elements are also only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 6 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 21-23 and 26, and 21 and figs. 2-3.
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 6 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 6 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims again further include:
payment system, a cloud system, a point of sale system, a point of purchase system, a transaction system, or combinations thereof.

non-transitory processor-readable medium

As these additional elements are also only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 6-25 are not patent eligible under the Alice/Mayo analysis. 

Claim Rejections - 35 USC § 103
Claims 6-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, US 2006/0004598, in view of Casella, US 2007/0260466.

NOTE:
Bold text is unamended claim language. 
Bold underlined text is amended claim language.

AS TO CLAIM 6 
A method for providing a unique price to a customer, the method comprising:
receiving, at one or more computing devices, a request from a customer device, the request identifying a product selected by the customer for purchase;
Boyd (paragraph 102) teaches “the customer might require a single price for truckload transportation services from Origin A to any of the Destinations.” Requesting a price for a service is the functional equivalent of requesting a price for a product, as products and services are commonly thought of being one term (“products & services”).

determining, at one or more computing devices, information associated with the product based on the request;
determining, at the one or more computing devices, an initial selling price for the product;
The first of these claim element is satisfied by the second claim element here, as determining a price of the product satisfies the first element of “determining... information associated with the product”.
Boyd (paragraph 60) teaches the Seller’s list price. The list price is a benchmark price because it is the initial offer to sell the good or service at that price. Boyd (paragraphs 98-101) additionally teaches baseline pricing.

determining, at the one or more computing devices, personal identifying information of the customer;
Boyd (paragraphs 103-111) teaches identifying past customer buying behaviors. These behaviors are the parameters of the customer.

generating, at the one or more computing devices, a pricing index;
Boyd (paragraphs 132-134) teaches providing a unique price for a customer based on parameters.

receiving, at the one or more computing devices, one or more pricing subsidies available to the customer from an entity different from the seller, wherein the one or more pricing subsidiaries are determined based on the personal identifying information and the information associated with the product;
Boyd does not explicitly teach the concept of pricing subsidies or discounts more generally. However, Boyd teaches a mechanism which will functionally result as the effect of a subsidy, as a subsidy is a sum of money granted to assist a seller so that the price of a commodity or service may remain low or competitive. A discount or loss leader is a subsidy funded by the seller themselves. Thus, any changing of the price by the seller is the functional equivalent of a subsidy. Boyd teaches (paragraphs 5-7) about environments where the buyer is price sensitive. 
Boyd does not teach concerning subsidies or discounts from entities other than the seller, often referred to as third-party discounts. However, Casella (paragraphs 45 and 59) teaches the use of third-party discounts in order to encourage behavior in a secondary market. In the instance of Casella, the secondary market is recycling rather than used goods. However, similar to recycling, a third-party may wish to encourage a used goods market as an alternative to those used goods being thrown away. As such, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the teaching of Boyd to include a third-party incentive to the used goods sale. The motivation is to allow for the third-party to motivate consumer behavior that they wish to encourage.

calculating, at the one or more computing devices, a unique selling price for the customer based on the one or more pricing subsidies, the price index, and the initial selling price;
sending a response to the customer device including the unique selling price.
Boyd (paragraphs 132-134) teaches providing a unique price for a customer based on parameters.

AS TO CLAIM 7 (of 6) 
wherein the pricing index is generated based on one or more parameters associated with the customer, the one or more parameters associated with one or more of the following: costs of living, standards of living, local standards, aggregate standards, family status, marital status, amount of time, time of day, availability, per diem, income level, tax bracket, ZIP code, extended ZIP, volume of transactions, profit margin, charitable contributions, derivative, or combinations thereof.
Boyd (paragraph 127) teaches concerning at least volume as a parameter.

AS TO CLAIM 8 (of 6) 
wherein the customer comprises a merchant, and 
Boyd (paragraphs 5-7) teaches merchants as both customers and sellers.

determining an amount of the one or more pricing subsidies and debiting the amount from an account.
See the rejection of claim 6 concerning Boyd’s teaching with respect to subsidies. 
Boyd (paragraph 39) teaches “there is a critical need for the on-going capture, organization, and retention (e.g., in a database or databases) of all Pricing Proposals that the Seller has issued; and there is a need for Fulfillment Data to include a unique identifier that explicitly "links" each Transaction to the Line Item that specifies the terms of pricing that were used to invoice the Transaction.” Tracking the price reductions made in order to secure a sale is the functional equivalent of debiting the amount from an account. This is the mechanism by which the system tracks how much of a price discount (seller subsidy) the seller has made over time.
Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the teaching of Boyd to determining an amount of the seller’s pricing subsidies and debiting the amount from an account assigned to the seller. This is motivated by Boyd’s teaching, as it is the functional equivalent of a seller provided subsidy of Boyd’s pricing system.

AS TO CLAIM 9 (of 6) 
wherein the information associated with the product includes one or more of the following: incentives, rewards, gifts, points, cash amounts, loyalty rewards, or combinations thereof.
Boyd (paragraph 60) teaches the Seller’s list price. The list price is a benchmark price because it is the initial offer to sell the good or service at that price. Boyd (paragraphs 98-101) additionally teaches baseline pricing.

AS TO CLAIM 10 (of 6) 
wherein the one or more price subsidies are provided by one or more of the following: insurance plan, actuary data, a cost plan, a coverage plan, a health account, Medicare, Medicaid, social security, or combinations thereof.
See the rejection of claim 6 above concerning subsidies.
Boyd teaches a cost plan associated with the seller funded subsidy as discussed above in the rejection of claim 6.

AS TO CLAIM 11 (of 6) 
wherein the pricing index is generated using one or more of the following: aggregate standards, biometrics, health records, socio-economic statistics, demographics, housing metrics, or combinations thereof.
Boyd (paragraphs 41-61) teaches numerous customer demographics considered by the pricing system.

AS TO CLAIM 12 (of 6) 
wherein the one or more price subsidies are provided by at least one of the following: a manufacturer, a merchant, a wholesaler, a producer, a retailer, a supplier, or combinations thereof.
See the rejection of claim 6 concerning Boyd’s teaching with respect to subsidies. 
Boyd (paragraphs 132-134) teaches providing a unique price for a customer based on parameters as discussed above in the rejection of claim 6. Boyd teaches a price reduction by the seller who can also be the manufacturer.

AS TO CLAIM 13 (of 6) 
wherein the initial selling price is determined based on manufacturer information, raw materials, a wholesaler, a supplier, a producer, a merchant, a retailer, a seller, tariffs, transportation, imports, a service provider, or combinations thereof.
Boyd (paragraphs 60-61) teaches the initial price is based on merchant information of the Seller and competitor’s list prices and prices quoted previous to that customer.

AS TO CLAIM 14 (of 6) 
adjusting the initial selling price or unique selling price based on a product family, brand, or category.
Boyd (paragraphs 62-68) teaches many different categories.

AS TO CLAIM 15 (of 14) 
wherein the adjusted initial selling price or adjusted unique selling price is greater than or less than a price set by a retailer.
This claim element is almost tautological. Boyd (paragraphs 132-134) teaches providing a unique price for a customer based on parameters. Any change of price results in a new price which is greater than or less than a price set by that seller. 

AS TO CLAIM 16 (of 14) 
wherein the initial selling price or unique selling price is adjusted based on a variable associated with the product family, brand, or category, wherein the variable is determined by the customer or a retailer.
Boyd (paragraphs 62-68) teaches many different categories.

AS TO CLAIM 17 (of 6) 
wherein the one or more computing devices comprises a payment system, a cloud system, a point of sale system, a point of purchase system, a transaction system, or combinations thereof.
Boyd (paragraph 27 and 69) teaches a transaction system.

AS TO CLAIMS 18-25 
The claims recite elements substantially similar to those recited in claims 6-17. Thus, the art and rationale of claims 6-17 applies. 

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
A. 	The Pending Claims Are Directed to Patent-Eligible Subject Matter Under 35 U.S.C. § 101.

In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner analyzed the claims for patent eligibility in accordance with this four-part two-step analysis.

1. 	Under Step One Of The Mayo Test, The Pending Claims Are Not Directed To An Abstract Idea.

Applicants argue that the claims are not directed to an abstract idea. This argument is unpersuasive because the Examiner determined, in the analysis conducted above, the claims are ‘directed to’ to an abstract idea.

(a) 	The Pending Claims Are Not Directed To An Abstract Idea Under the New

Applicant argues that “the pending claims are not directed to a mathematical concept or organizing human activities, such as fundamental economic practices” (Reply, page 9). This argument is unpersuasive because the very title of the invention is a “Unique Pricing Engine”. Pricing, by its very definition is a fundamental economic practice.
Applicant relies on citing to the identified additional elements (the general-purpose computer embodiment) as being non-abstract. This argument is unpersuasive for the reasons given in the rejection above.

(b) 	The Pending Claims Are Patent Eligible Because Any Recited Abstract Idea Is Integrated Into A Practical Application.

Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.

i. 	The Pending Claims Are Patent Eligible Because They Improve The Relevant Technology.

Applicant argues that “the pending claims are directed to apparatus and computer-implemented methods for providing a unique price to a customer.” (Response, page 12).
This argument is unpersuasive because the identified additional elements (the general-purpose computer embodiment) are simply used as a tool to implement the identified abstract ideas that the claims are directed to. To integrate a practical application, there must be a practical (extant) usage, which the claims lack as they are directed towards the abstract idea of pricing.
C.(sic)	Under Step Two of the Mayo Test, The Pending Claims Are Patent Eligible.

Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.

1. 	The Pending Claims Recite "Significantly More" Than an Abstract Idea Itself.

Applicants argue that “[w]hen pending claim 6 is properly construed, individually and as an ‘ordered combination’, from the vantage point of a person having ordinary skilled in the art, it is evident that pending claim 6 contains significantly more than an abstract idea.” (Response, page 14).
This argument is unpersuasive because it is simply a statement of Applicant’s opinion. The Examiner disagrees with Applicant’s conclusion for the reasons given in the rejection.

Concerning the rejection under 35 USC 103:
Applicants argue that the cited prior art does not teach “receiving, at the one or more computing devices, one or more pricing subsidies available to the customer from an entity different from the seller, wherein the one or more pricing subsidiaries are determined based on the personal identifying information and the information associated with the product, and calculating, at the one or more computing devices, a unique selling price for the customer based on the one or more pricing subsidies, the price index, and the initial selling price, as recited in claim 6." (Applicant’s Response, page 6)
Applicant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference.  This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  See MPEP 2145(IV).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623